          Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 1 of 6 PageID #: 1
                                                                                                  FILED
                                                                                              AUG 30 2019
.o                                    UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI
                                                                                            U S DISTRICT COURT
                                                                                          EASTERN DISTRICT OF MO
                                                                                              · ST.LOUIS
                                        - - - - - - - DIVISION
                                                         )
                                                         )
          #1027064                                       )
                                                         )
      ---------------~)
      (Enter above the full name of the                  )
      Plaintiff in this action. Indude prison            )
      registration number.)                              )
                                                         )
                      V.                                 )
           Coriz on                                      )
     ---------------~)                                                2:19CV075 ACL
          Andrea Crader RN                               )
     ~~~~~~~~~~-)
                                                         )
          Dr. Ruanne Stamps M.D.                         )
     -------~--------
                                                             In what capacity are you suing the
     ________________ ))                                     defundants?
                                                     )
0    ~~~~~~~~~~-)
     (Enter above the full name of ALL Defend-      )
                                                             D
                                                             D
                                                                     Official
                                                                     Individual
     ant(s) in this actioIL Fed. R. Civ. P. IO(a)   )        ID      Both
     requires that the caption of the complaint     )
     include the names of all the parties. Merely   )
     listing one party and "et al" is insufficient. )
     Please attach additional sheets if necessary.  )

                   PRISONER CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983

     I.       PLACE OF PRESENT CONFINEMENT:

                   Moberly Correctional Center

     IL       PREVIOUS CIVIL ACTIONS:

              A.      Have you brought any other civil actions in state or :federal court dealing with the
                      same fucts involved in this action or otheffi!IBe relating to your confinement?

                              YES      [   ]                 NO     IX ]


0
     Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 2 of 6 PageID #: 2




0           B.   If your answer to "A" is YES, describe the action(s) in the space below. Ifthere is
                 more than one action, you must descnbe the additional action(s) on a separate piece
                 of paper, using the same format as below.

                  1.    Parties to previous civil action:

                        Plaintiff



                        Defundant(s):




                 3.     Docket or case number:     ~~~~~~~~~~~~~~~~~~-




0
                 6.     Present disposition (Is the case still pending? Is it closed? If closed, was it
                        appealed?):



    III.   GRIEVANCE PROCEDURES:

           A.    Is there a prisoner gnevance procedure at the institution         Ill   which you are
                 incarcerated?

                        YES     [ x]                        NO   [ ]

           B.    Have you presented this gnevance system the fu.cts which are at issue m this
                 complaint?

                       YES      [X]                         NO   [ ]



0                                                  -2-
    Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 3 of 6 PageID #: 3




0         C.    If your answer to ''B" is YES, what steps did you take:   Heal th Services
                     Request, Informal Resolution Request, Grievance,
                     and Grievance Appeal.

          D.    If your answer to ''B" is NO, explain why you have not used the grievance system:




    IV.   PARTIES TO TIITS ACTION:

          A     Plaintiff

                1.          Name of Plaint:ifE     Thomas Fleeman

                2.          Plaintiff's address:    5201   s.   Morley

               3.           Registration number:   1027064


0         B.   Defendant(s)

               1.       Name ofDefendant:           Coriz on
                                                   ------------~---~--'--~

                                                    5201 S. Morley
               2.

               3.       Defendant's employer and job title: - - - - - - - - - - - - - -



               4.       AdditionalDefendant(s) and address(es):     Andrea Crader RN,
                             5201 S. Morley; Dr. Ruanne Stamps M.D.,
                             5201 S. Morley.




0                                                    -3-
    Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 4 of 6 PageID #: 4




0   v.    COUNSEL

         A.     Do you have an attorney to represent you in this action?

                        YES     [   ]                     NO     f.,X]

         B.    If your answer to "A" is NO, have you made an effort to contact an attorney to
               represent you in this matter?

                       YES      [   ]                     NO     [   ]

         C.    If your answer to "B'' is YES, state the name(s) and address(es) of the attorneys you
               contacted and the results of those efforts:




         D.    If your answer to "B" is NO, explain why you have not made such e:ffurts:


0
         E.    Have you previously been represented by collilSel in a civil action in this Court?

                       YES     [    ]                     NO    -[X]

         F.    If your answer to "E" is YES, state the attorney's name and address:




0                                                 -4- .
    Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 5 of 6 PageID #: 5




0   VI.    Statement of claim (State as briefly as possible the facts of your case. Descnbe how each
           defendant is involved. You must state exactly what each defendant personally did, or failed
           to do, which resulted in harm to you. Include also the names of other persons involved,
           dates, and places. Be as specific as possible. State your claims in mn:nbered paragraphs. You
           may use additional paper if necessary):

          1.I filed IRR#: MCC-18-1145 seeking treatment for Hep-C

            and was denied treatment by Andrea Carder RN; this was

            filed on 09-28-2018. I filed Grievance #:MCC-18-1145 on
            11-01-2018 once again seeking Treatment for my Hep-C

            ~TI~   was denied by Dr. Ruanne Stamps M.D. On 11-30-2018

            I filed Grievance Appeal                #:~;MCC-18-1145         and was denied
            Hep-C treatment by T. Bredeman, D.O. Assoc. Regional
            Medical Director (Corizon's Regional Director).

          2. See: Legions v. Minnesota Dep't of Corrections,
0             U.S.D.C. (D. MN), Case No. 0:15-cv-02210-PJS-BRT .

          .~. I am seeking direct-acting antivilial (DAA) drogs.
              They have a 90% plus cure rate and cost between $26,000
             and $100,000.




0                                                  -5-
       Case: 2:19-cv-00075-SNLJ Doc. #: 1 Filed: 08/30/19 Page: 6 of 6 PageID #: 6




0    VII.    RELIEF

             State briefly and exactly what you want the Court to do for you. Do not make legal
             arguments. (Note: If you are a state prisoner and you seek from this Court relief that affects
             the length or duration of your imprisonment, your case must be filed on a§ 2254 form)
                 Tnaat"my Hep-C with DAA drugs.

                Terminate Corizons contract with the Missouri Dept. of

                Corrections. Revoke medical licences from defendants.




    VIII.   MONEYDAMAGES:

            A) Do you claim either actual or punitive monetary damages for the acts alleged in this
            complaint?

                     YES~            NOD

0           B) If your answer to "A" is YES, state below the amolUlt claimed and the reason or reasons
            you believe you are entitled to recover such money damages:

              Attorney fees, filing fees, and punitive damages.(undue pain).

              Plaintiff seeks $500,000.00



    IX.     Do you claim that the wrongs alleged in the complaint are continuing to occur at the present
            time?

                            YES      [ X]                   NO     [   ]




    Signature of attorney or prose Plaintiff                               Date




0                                                     -6-
